                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   JEAN’BRI SEAN JOHNSON, SR.,                              No. C 19-3500 WHA (PR)
                                                                          8                    Plaintiff,                              ORDER OF DISMISSAL
                                                                          9        v.
                                                                         10   EDMUND G. BROWN; KAMALA
                                                                              HARRIS; CRAIG L. PARSONS;
                                                                         11   JAMES J. MARCHIANO; ROBERT
United States District Court




                                                                              L. DONDERO; SANDRA L.
                                                                              MARGULIES; JIM HUMES;
                               For the Northern District of California




                                                                         12
                                                                              JENNIFER OW; JEFFREY
                                                                         13   BOYARSKY; ROSS THOMAS; JON
                                                                              S. TIGAR;
                                                                         14
                                                                                               Defendants.
                                                                         15                                            /
                                                                         16
                                                                                                                           INTRODUCTION
                                                                         17
                                                                                        Plaintiff, a California prisoner proceeding pro se. He filed this civil rights case under 42
                                                                         18
                                                                              U.S.C. § 1983 against state officials involved in his conviction in state court and against a
                                                                         19
                                                                              federal judge who denied his habeas petition challenging that conviction. Leave to proceed in
                                                                         20
                                                                              forma pauperis is granted in a separate order. For the reasons discussed below, the complaint is
                                                                         21
                                                                              DISMISSED for failure to state a cognizable claim for relief.
                                                                         22
                                                                                                                             ANALYSIS
                                                                         23
                                                                              A.        STANDARD OF REVIEW
                                                                         24
                                                                                        Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         25
                                                                              redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         26
                                                                              1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         27
                                                                              which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         28
                                                                              monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                          1   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          2   (9th Cir. 1990).
                                                                          3          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          4   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          5   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          6   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          7   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          8   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          9   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                         10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         11   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
United States District Court
                               For the Northern District of California




                                                                         12   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         13   at 1974.
                                                                         14   B.     LEGAL CLAIMS
                                                                         15          Plaintiff claims that state and local officials — the former Governor and Attorney
                                                                         16   General, the attorneys who prosecuted and were appointed to represent him at trial and on
                                                                         17   appeal — conspired to wrongfully convict him of violating state criminal law. He also claims
                                                                         18   that a federal judge participated in this conspiracy by denying his habeas petition challenging
                                                                         19   that conviction. He is presently serving the sentence he received based upon that conviction.
                                                                         20   He seeks damages and injunctive relief.
                                                                         21          His claims for damages are barred. In order to recover damages for an allegedly
                                                                         22   unconstitutional conviction or imprisonment, or for other harm caused by actions whose
                                                                         23   unlawfulness would render a conviction or sentence invalid, a plaintiff must prove that the
                                                                         24   conviction or sentence has been reversed on direct appeal, expunged by executive order,
                                                                         25   declared invalid by a state tribunal authorized to make such determination, or called into
                                                                         26   question by a federal court's issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S.
                                                                         27   477, 486-487 (1994). A claim for damages bearing that relationship to a conviction or sentence
                                                                         28
                                                                                                                                2
                                                                          1   that has not been so invalidated is not cognizable under Section. Id. at 487. Plaintiff’s claim
                                                                          2   for wrongful conviction, if successful, would necessarily imply that his conviction was not
                                                                          3   valid. Consequently, this claim is barred by Heck.
                                                                          4          Plaintiff may not obtain injunctive relief. Habeas is the exclusive remedy for the
                                                                          5   prisoner who seeks immediate or speedier release from confinement. Skinner v. Switzer, 562
                                                                          6   U.S. 521, 533-34 (2011). The only federal remedy for challenging the validity of his state court
                                                                          7   conviction is a habeas petition under 28 U.S.C. § 2254. Plaintiff indicates that he has already
                                                                          8   pursued such a petition, to no avail.
                                                                          9                                            CONCLUSION
                                                                         10          For the reasons set out above, this case is DISMISSED for failure to state a cognizable
                                                                         11   claim for relief. This dismissal is without prejudice to plaintiff re-filing his damages claims if
United States District Court
                               For the Northern District of California




                                                                         12   his conviction is ever reversed, dismissed or otherwise inavalidated.
                                                                         13          The clerk shall enter judgment and close the file.
                                                                         14          IT IS SO ORDERED.
                                                                         15
                                                                         16   Dated: July   8      , 2019.
                                                                                                                            WILLIAM ALSUP
                                                                         17                                                 UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               3
